DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/04/2022 has been entered.  Claims 1, 3-4, and 10-13 are pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/05/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 101758567 B1, US 20190153559 A referred to herein as English equivalent) herein Song.
Regarding claims 1 and 3-4, Song discloses a composite steel plate with high strength comprising a layer of martensitic carbon steel, which the examiner submits can be treated as the substrate layer, and a layer of austenitic high manganese steel, which the examiner submits can be treated as the compounding layer [0032, Song] wherein the martensitic carbon steel may further comprise retained austenite [0107, Song] and further wherein the austenitic layer comprises 12-25 wt.% manganese [0042, 0046, Song] which the examiner notes overlaps with manganese of the instant application for the compounding layer and so the austenitic layer of Song would be considered ultra-high manganese steel.  Song discloses the martensitic carbon steel and austenitic high manganese steel comprise compositions which overlap with the compositions of instant claim 1 as shown below in Tables 1 and 2 respectively.  The examiner notes that the overlap of the steel compositions of Song and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the equations of instant claim 4 merely further limit the composition range of the martensitic steel which is still overlapping with the martensitic steel of Song.  The examiner’s position is further bolstered by applicants own data which demonstrates that the claimed properties are obtained by meeting the claimed compositions and microstructures [Tables 1-2, 4-5 spec.].
Table 1

Instant application, martensitic steel, wt.%
Song, martensitic steel, wt.% [0076]
C
0.10-0.25
0.09-0.4 [0077]
Si
0.10-1.00
0.03-1.0 [0083]
Mn
0.40-2.00
0.3-4.5 [0080]
Cr
0.01-2.00
0.1-1.0 [0096]
Mo
0.01-1.00
0.05-1.0 [0100]
Ni
0.01-2.00
0.1-1.0 [0098]
Nb
0.001-0.080
0.005-0.05 [0104]
B
0.0005-0.0040
0.0005-0.005 [0089]
Al
0.010-0.080
0.02-0.3 [0085]
Fe and impurities
Balance
Balance [0081]
V*
0<V≤0.080
Not specified
Ti*
0<Ti≤0.060
0.005-0.05 [0102]
(Cr/5+Mn/6+50B)**
0.20-0.55
Not specified
(Mo/3+Ni/5+2Nb)**
0.10-0.42
Not specified
(Al+Ti)**
0.02-0.12
Not specified
*at least one of these needed, claim 3
**at least one of these needed, claim 4


Table 2

Instant application, austenitic steel, wt.%
Song, austenitic steel, wt.% [0042]
C
1.30-1.80
0.3-1.4 [0043]
Si
0.20-1.50
0.03-2.0 [0050]
Mn
16.00-25.00
12-25 [0046]
Cr
0.01-3.00
0.2-3.0 [0066]
Mo
0.01-1.00
0.05-1.0 [0069]
Ti
≤0.060
0.01-0.5 [0062]
Al
0.010-0.080
0.02-2.5 [0052]
Fe and impurities
Balance
Balance [0048]


Regarding claim 1, Song does not specify ranges for the tensile strength, yield strength, elongation, Brinell hardness, or impact energy at -40°C, however the examiner notes that these are mechanical properties that depend upon the microstructure and composition of the steel and so the examiner submits that mechanical properties that overlap with the instantly claimed mechanical properties would naturally flow from the steels of Song due to their overlapping compositions and same microstructures.  See MPEP 2145(II) and 2144.05(I).  The examiner’s position is further bolstered by applicants own data which demonstrates that the claimed properties are obtained by meeting the claimed compositions and microstructures [Tables 1-2, 4-5 spec.].
Response to Arguments
Applicant's arguments filed 07/04/2022 have been fully considered but they are not persuasive.
Applicant argues that Song discloses cladding austenitic high-manganese steel with martensitic steels on both sides of the austenitic steel which is opposite to the structure of the claimed composite steel plate of claim 1 where a martensite steel layer is clad with an ultra-high manganese layer.  The examiner cannot concur.  Instant claim 1 states that the steel plate comprises “a substrate layer and a compounding layer compounded on one or both surfaces of the substrate layer”, the steel of Song can then be viewed as being a martensitic steel that has the austenitic steel clad on a single side of the austenitic steel and further comprises an additional martensitic steel layer on the other side of the austenitic layer.  Therefore Song does not teach the opposite of the applicant, because the applicant merely requires cladding the ultra-high manganese steel on at least one side of the martensite steel which is met by Song.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734